Citation Nr: 0935547	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty in the U. S. Navy from 
September 1954 to August 1958.

This appeal comes before the Department of Veterans Appeals 
(VA) Board of Veterans' Appeals (Board) from a February 2004 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for bilateral hearing 
loss and tinnitus.

By decision dated in June 2007, the Board denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated in December 2008, the Court granted 
a November 2008 Joint Motion by the veteran's representative 
and VA's General Counsel (the Parties), and vacated and 
remanded the case to the Board for compliance with 
instructions contained therein.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now hearing loss and tinnitus as 
the result of acoustic trauma from duties aboard ship, 
including the use of power tools and hammering, for which 
service connection should be granted.  He contends that he 
did not have significant noise exposure after leaving active 
duty, and that both disabilities became manifest very shortly 
after service.

The record reflects that in their Joint Motion, the Parties 
sought to vacate the Board's June 2007 decision on the basis 
that it did not provide an adequate statement of reasons and 
bases to support the denial of the Veteran's claims.  The 
deficiencies were outlined in detail, to include that the 
Board appeared to ignore evidence favorable to the Veteran, 
did not adequately analyze the credibility and probative 
value of the evidence it found persuasive or unpersuasive, 
and did not fully consider all potential laws and evidence 
relevant to the Veteran's claim.  It was determined that the 
VA examination conducted in January 2004 that the Board 
relied upon was inadequate because the opinion of the 
examiner was inconsistent with the evidence of record.  In 
summary, it was essentially found that VA is obligated to 
conduct a critical examination of the evidence to justify its 
decision in this matter, and set forth adequate reasons and 
bases for its findings and conclusions on all material issues 
of fact and law presented in the record.

The Parties suggested that upon remand, the Board consider 
scheduling the appellant for another VA medical examination 
and opinion pertaining to hearing loss and tinnitus.  The 
Board concurs.  Review of the record discloses that a 
clinical record dated in March 2009 was received in support 
of the claim for R. M. Guy, M.D., FACS, a specialist in 
otolaryngology.  The Veteran will therefore be scheduled for 
a special VA ear, nose and throat (ENT) by a medical doctor 
for a comprehensive examination and clinical opinion.   

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded 
an examination by a ENT medical 
specialist, (preferably by an 
examiner who has not seen him 
previously) to determine whether he 
now has hearing loss and tinnitus 
related to service.  All indicated 
tests and studies should be 
performed and all findings should 
be reported in detail.  The claims 
folder and a copy of this remand 
should be made available to the 
examiner for review in conjunction 
with the examination.  The 
examination report should include a 
discussion of the veteran's 
documented clinical history and 
assertions as to noise exposure 
during and after service.  The 
examiner should acknowledge review 
of the record in the examination 
report.  If hearing loss and 
tinnitus are found, the examiner 
should provide an opinion as to 
whether one or both is at least as 
likely as not related to noise 
exposure due to the conditions 
and/or environment of his service, 
or is more likely of post service 
onset and unrelated to active duty.  

The findings and well-rationalized 
opinion to the questions presented 
should be set forth in detail in a 
narrative report.

2.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report. 
See 38 C.F.R. § 3.655 (2009).

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. 

4.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

